DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 7/1/2022 are acknowledged.  Claims 1, 3-5, 7-8, 11, 13-16, 18, and 28-56 are pending and subject to prosecution.  Claims 1, 3-5, 7-8, 13, 16, 18, 28-30 and 32 are amended.  Claims 2, 6, 9, 10, 12, 17, 19-20 and 22-27 are cancelled. Claims 33-56 are new.

WITHDRAWN OBJECTIONS/REJECTIONS
All objections/rejections not reiterated herein are WITHDRAWN.

RESPONSE TO ARGUMENTS
Any argument with regard to a WITHDRAWN objection or rejection is moot.  Any argument pertinent to a new rejection or modified rejection can be found below.

PRIORITY
The instant application, filed May 14, 2019, claims priority to US Provisional Application No. 62/671,265, filed 5/14/2018.  Thus, the earliest possible priority for the instant application is 5/14/2018.

CLAIMS
Independent claims 1, 3, 4, 16, 28, 34 and 43 are directed to recombinant AAV viruses comprising a viral capsid, recombinant AAV viral capsid proteins (Claims 1, 3-4, 34), vectors encoding the recombinant AAV viral capsid (claims 16 and 43), methods of making the recombinant AAV viruses (claim 28), wherein the recombinant viral capsid comprises the amino acid sequences of SEQ ID NOs: 1-7 (or subcombination thereof), or a percent identity thereof.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Claims 1, 3, 4 and 34 are directed to the recombinant AAV viruses (showing insertions only):


















Claims 1, 3 and 4 have been amended, at least, to require that the capsid proteins are at least 98% or 99% identical to the VP regions of SEQ ID NOS 1-7.  All previous independent claims required at least 95% identity, thus the specific percent identity newly required has not been previously considered.
Claim 1 has been amended to require the functional limitation requiring expression of the encoded heterologous gene is at least 5-fold greater in liver cells than that of an rAAV comprising an AAV5 capsid. The consideration of the functional limitation has not previously been part of the claim scope for any claim.
Claim 4 has been amended to require the functional limitation requiring the rAAV has specificity for liver cells. The consideration of the functional limitation has not previously been part of the claim scope for any claim.

Claims 16 and 43 are directed to a vector encoding the AAV viruses (showing insertions only):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale











Claim 16 has been amended, at least, to require that the capsid proteins are at least 98% identical to the VP regions of SEQ ID NOS 1-7.  All previous independent claims required at least 95% identity, thus the specific percent identity newly required has not been previously considered.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Claim 28 is directed to the method of making a recombinant AAV virus (showing insertions only):












Claim 28 has been amended, at least, to require that the capsid proteins are at least 98% identical to the VP regions of SEQ ID NOS 1-7.  All previous independent claims required at least 95% identity, thus the specific percent identity newly required has not been previously considered.

Specification
The disclosure is objected to because of the following informalities:
The instant specification defines GH Loop at paragraph [0019] as comprising variable regions IV through VIII:    

    PNG
    media_image4.png
    102
    423
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    80
    434
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    92
    424
    media_image6.png
    Greyscale
Paragraph [0094] discloses that the amino acid sequences of the GH loop regions of SEQ ID NOS: 1-7 is disclosed in Table 2:



    PNG
    media_image7.png
    196
    530
    media_image7.png
    Greyscale
However, Table 2 does not provide the amino acid sequences for VR VIII, which would be the boundary for the GH loops:





Thus, it is unclear whether paragraph [0019] is incorrect, and the GH loop is defined by VR IV- VII, as shown in Table 2, or if Table 2 is missing the VR VIII region?
Appropriate correction is required.

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 recites a typographical error at line 2, “that is a 10-40 fold greater.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) - indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 11, 13-16, 18, 21, 28-33, 35-42, and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendments to the claims.
The phrase “at least about” or “is about or at least” 98 or 99% identity to SEQ ID NOs in amended or new claims 1, 3, 16, 28, 33, 40 and 41 is a relative term which renders the claim indefinite. This is a new rejection necessitated by Applicant’s amendments to the claims.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  MPEP 2173.05(b).  Thus, the skilled artisan would not know what specific range that is encompassed by the claims, and whether the claim encompasses identities of less than 98 or 99% identity to the SEQ ID NOs when modified by “about”.  In order to advance prosecution, the claims are interpreted as “at least 97%” for claims reciting “at least about 98%” (claims 1, 3, 16, 28, 40-41) and interpreted as “at least 98%” for claims reciting “at least about 99%” (claim 33) identity to the claimed SEQ ID NOS.
Claims 3, 16, 28 as amended require “wherein the capsid protein comprises a functional fragment of any one of SEQ ID NOS:1-7, and wherein the functional fragment is the GH loop of any one of SEQ ID NOS:1-7” which is unclear.

    PNG
    media_image4.png
    102
    423
    media_image4.png
    Greyscale
 The instant specification defines GH Loop at paragraph [0019] as comprising variable regions IV through VIII:    



    PNG
    media_image5.png
    80
    434
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    92
    424
    media_image6.png
    Greyscale
Paragraph [0094] discloses that the amino acid sequences of the GH loop regions of SEQ ID NOS: 1-7 is disclosed in Table 2:




    PNG
    media_image7.png
    196
    530
    media_image7.png
    Greyscale
However, Table 2 does not provide the amino acid sequences for VR VIII, which would be the boundary for the GH loops:





Thus, it is unclear whether paragraph [0019] is incorrect, and the GH loop is defined by VR IV- VII, as shown in Table 2, or if Table 2 is missing the VR VIII region? A skilled artisan would not know the metes and bounds of the claimed invention.
For the purposes of prosecution, the term GH loop is defined as from VR IV through VIII, as defined by paragraph [0019] of the instant specification.  Amino acid alignment of SEQ ID NO:1 with AAV2 VP1 showing the VR domains from Table 2 and the VRI-VRVIII domains of published from Govindasamy, 2006, renumbered according to SEQ ID NO:1, shows the identified VRI-VII regions of SEQ ID NO:1 overlap with the known VRI-VII regions of AAV2:

    PNG
    media_image8.png
    627
    903
    media_image8.png
    Greyscale












See, Govindasamy et al.  Structurally Mapping the Diverse Phenotype of Adeno-Associated Virus Serotype 4.  Journal of Virology, 2006.  80(23):11556-11570.  Given that AAV2 VR VIII corresponds to amino acids 586 to 601 of SEQ ID NO:1, this region is considered the VR VIII for the purposes of prosecution.  Thus, the GH loop region which comprises VR regions IV-VIII comprising amino acids 452-601 of SEQ ID NOS: 1-7 for the purposes of prosecution.
Claim 4, as amended, newly requires “wherein the rAAV has specificity for liver cells” which is subjective, and thus indefinite.  It is unclear whether the claim is attempting to require that the rAAV is liver-specific i.e. wherein the rAAV only infects liver cells, or whether the rAAV is able to infect liver cells among other cells.  The specification does not provide a clear definition for “specificity for liver cells.”  Since the skilled artisan would not know the metes and bounds of the claimed invention, the claim is indefinite.  For the purposes of prosecution, the claim is interpreted as being able to infect liver cells among other cells.
Claim 30 contains the trademark/trade names High Five, SF900+, Per.C6 cells.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific cell products and, accordingly, the identification/description is indefinite.  Applicant should review the trademark/trade names for all cells listed in claim 30.
Claims 5, 7, 8, 11, 13-15, 18, 21, 29-32, 35-39, 42, and 45-56 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-8, 11, 13-15, 33 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by Applicant’s amendments to the claims.  This is a new matter rejection.
Claim 1 has been amended to recite, “wherein liver cells infected with the rAAV express the heterologous gene at a level that is at least about 5 fold greater than the level of the heterologous gene expressed in liver cells infected with a rAAV comprising an AAV capsid and the transgene under the same conditions” which is new matter.  In Applicant’s Reply dated 7/01/2022, Applicant points to FIG. 3 as support for the claimed amendment, stating, “Applicant submits that Figure 3 of the instant application shows that rAAV of the amended claims with the indicated capsid protein…exhibit an increase in transduction efficiency compared to rAAV having AAV5 or AAV12 capsids” (page 16).
The specification teaches the data for Figure 3 is representative of “AAV infectivity” based on “Total Flux” in each tissue, wherein Total Flux is calculated as photons/sec/cm2/radian based on luciferase imaging (see paragraphs [0038], [0040], [0132]-[0134]).  AAV infectivity, as taught by the specification is the “transduction efficiency” of infected (liver) cells ([0132]-[0134]) Paragraph [0134] teaches “As shown in FIG. 3, the AAV having the novel capsids exhibit an increase in transduction efficiency compared to AAV having the capsids from AAV5 or AAV12.  For example, the novel capsids have a 10-40 fold increase in transduction efficiency compared to AAV having the AAV5 capsid.”
The claim, as amended, requires, “wherein liver cells infected with the rAAV express the heterologous gene at a level that is at least about 5 fold greater than the level of the heterologous gene expressed in liver cells infected with a rAAV comprising an AAV capsid and the transgene under the same conditions.” The claim thus requires wherein the expression of the transgene in cells is at least 5-fold greater, not that the transduction efficiency is at least 5 fold greater.
Further, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” M.P.E.P. § 2163, part I.B.   The specification does not support “5 fold greater” transgene expression or transduction efficiency.  As indicated above, paragraph [0134] states the novel capsids have a 10-40 fold increase in transduction efficiency, but not a broader, open-ended transduction efficiency of at least about 5 fold greater as presently claimed.  MPEP 2163.05, part III.
Claim 38 is directed to “wherein the liver cells infected with the rAAV express the heterologous gen at a level that is at least about 10 fold greater than the level of the heterologous gene expressed in liver cells infected with the rAAV comprising the AAV5 capsid and the transgene under the same conditions” which is new matter.  Claim 38 is rejected for comprising new matter for the same reasons as stated above for claim 1, because the increases shown in FIG 3 and corresponding paragraphs of the published specification refer to increases in transduction efficiency or infectivity, not transgene expression.
Claim 39 is directed to “wherein the liver cells infected with the rAAV express the heterologous gen at a level that is a [sic] 10-40 fold greater than the level of the heterologous gene expressed in liver cells infected with the rAAV comprising the AAV5 capsid and the transgene under the same conditions” which is new matter.  Claim 39 is rejected for comprising new matter for the same reasons as stated above for claim 1, because the increases shown in FIG 3 and corresponding paragraphs of the published specification refer to increases in transduction efficiency or infectivity, not transgene expression.
Claims 5, 7-8, 11, 13-15, 33, 35-37, and 40 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-8, 11, 13-15, 33, 35-40, 42, 46, 48, 50, 52, 54 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by Applicant’s amendments to the claims.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. (Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.)
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Thus, Written Description for claimed genus may be satisfied through sufficient description of a representative number of species. Thus, whether the representative number of species disclose satisfies the Written Description requirement is an inverse function of the skill and knowledge in the art; depends on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus; and generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (See Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
Claim 1 is directed to a recombinant AAV virus comprising, at least, a capsid protein that is at least 98% identical to (i) a VP1 region of any one of SEQ ID NOS 1-7, (ii) a VP2 region of any one of SEQ ID NOS: 1-7, or (iii) a VP3 region of any one of SEQ ID NOS 1-7, wherein expression the encoded heterologous gene is at least 5-fold greater in liver cells than that of an rAAV comprising an AAV5 capsid.  The claim is directed to a broad genus of virus capsids comprising a VP1 of 98% identity to any one of SEQ ID NO:1-7, OR a VP2 of 98% identity to any one of SEQ ID NOS: 1-7 OR a VP3 of 98% identity to any one SEQ ID NOS: 1-7, wherein the recombinant capsid results in a 5-fold greater expression of an encoded heterologous gene in comparison to an AAV5 capsid in liver cells.  The claim requires only one of the VP1, VP2 or VP3, and the remainder of the capsid is not limited. Thus the claim encompasses a highly varied genus of capsid molecules which must form functional capsids and exhibit the claimed function relative to rAAV5 capsids.
actual reduction to practice/ representative number of samples
The capsids encompassed by SEQ ID NOS: 1-7 represent naturally occurring AAV12 variants isolated from baboons by Applicant (Example 1). SEQ ID NO:1 is also denoted as Bba.45 in the specification (paragraph [0086]).  SEQ ID NO:2 is also denoted as Bba.46 in the specification (paragraph [0087]).  SEQ ID NO:3 is also denoted as Bba.47 in the specification (paragraph [0088]).  SEQ ID NO: 4 is also denoted as Bba.47 in the specification (paragraph [0089]).  SEQ ID NO: 5 is also denoted as Bba.49 in the specification (paragraph [0090]).  SEQ ID NO:6 is also denoted as Bba.50 in the specification (paragraph [0091]).  SEQ ID NO:7 is also denoted as Bba.51 in the instant specification.
Applicant generated 7 recombinant AAV viruses, each capsid comprising VP1, VP2 and VP3 from the same VP sequence (e.g. VP1 from SEQ ID NO:1 with VP2 from SEQ ID NO:1, and VP3 from SEQ ID NO:1) (paragraphs [0132]-[0134]).  In order to determine transduction efficiency, 2x1013 vg/kg of each rAAV encoding egfp-T2A-Fluc2 driven by an RSV promoter (AAV-RSV-egfp-T2A-Fluc2), was injected into the tail vein of 8 week old mice, and luciferase activity was measured 5 weeks post infection (paragraphs [00132]-[0133], Example 1). Applicant shows capsids comprising VP1, VP2 and VP3 from SEQ ID NOS 1, or 2, or 3 or 4 or 5 or 6 or 7 have increased transduction efficiency in liver cells, compared to AAV5 
    PNG
    media_image9.png
    403
    653
    media_image9.png
    Greyscale
capsids, at FIG 3 of the specification: 








    PNG
    media_image10.png
    410
    805
    media_image10.png
    Greyscale
At Example 2, Applicant injects 2x1013 vg/kg of rAAV from SEQ ID NOS 2-7 encoding choriogonadotropin subunit beta (cyno-CG-beta) driven by an ApoE-hAAT promoter (AAV-APoE-hAAT-Cyno-CG-Beta), was injected into the tail vein of 8 week old mice, and Cyno-CG-beta in the liver was measured 5 weeks post infection (paragraphs [00135]-[0136], Example 2).  Applicant shows the level of Cyno-CG-beta from mice injected with capsids encoded by SEQ ID NOS 3-7 is increased when compared to AAV having an AAV5 capsid (FIG. 6, top):






Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure
The specification does not disclose any structure/function relationship wherein AAV capsids other than the 7 generated can be altered such that the encoding sequence can be modified to at least about 98% of SEQ ID NO:1-7 and result in the claimed function.  The specification provides no guidance on what amino acids relative to SEQ ID NOS:1-7 (representing the wildtype isolated sequences) can be modified that would result in, or maintain, at least a 5-fold increase in transgene expression relative to an AAV5 capsid expression in liver cells.  Paragraph [0134] of the specification states the novel capsids have a 10-40 fold increase in transduction efficiency, but not a broader, open-ended transduction efficiency of at least about 5 fold greater as presently claimed.  MPEP 2163.05, part III.
The only embodiments which allegedly disclose the claimed function appear to the viruses with 100% identity to SEQ ID NOS 1-7.
To the extent that the claim reads on transduction efficiency, the art does not support that a known structure/function relationship existed with AAV variants which could predictably result in increased heterologous expression in liver cells, regardless of relativity to AAV5.
Transduction efficiency of AAV vectors in various somatic tissues is determined primarily by viral capsid proteins, wherein different AAV serotypes utilize different host cell receptors (Page 908, See, Pañeda et al., Effect of Adeno-Associated Virus Serotype and Genomic Structure on Liver Transduction and Biodistribution in Mice of Both Genders. Human Gene Therapy, 2009.  20:908-917).  The mechanism for differences in liver transduction efficiency may be due to either viral entry (such as receptor binding) or post-entry events, and in order to understand the transduction of the various serotypes, determining receptor usage for the serotypes is important (page 1046, in Vercauteren et al.  Superior In Vivo Transduction of Human Hepatocytes Using Engineered AAV3 Capsid. Molecular Therapy, 2016. 24(6): 1042-1049). However, even at present day, the receptor for AAV12 remains unknown (See, page 11 of Mietzsch et al. Completion of the AAV Structural Atlas: Serotype Capsid Structures Reveals Clade-Specific Features.  Viruses, 2021: 13, 101. 15 pages).
Further, the structure/function relationship from mutagenesis of AAV capsids is unpredictable. For example, mutagenesis of a single residue that can increase liver transduction in one AAV serotype capsid can reduce liver transduction in the corresponding residue to a different serotype.   Li shows that mutagenesis of single or double surface-exposed lysine residues to glutamic acid (K544E, K556E or K544E + K556E double mutant) in AAV2 vectors increases liver transduction 6-fold, 8-fold and 10-fold respectively, compared to WT AAV2 viruses in vivo (Pages 213-214, 216, FIG 3A, 3B in Li et al, Site-Directed Mutagenesis of Surface Exposed Lysine Residues Leads to Improved Transduction by AAV2, But Not AAV8, Vectors in Murine Hepatocytes in Vivo. Human Gene Therapy Methods, 2015. 26(6): 211-220).  However, mutagenesis of the same conserved lysine residues in AAV8 vectors to glutamic acid (K547E, K569E or K547E + K569E double mutant) did not result in similarly increased liver transduction.  Rather, Li shows the K547E AAV8 mutant had increased liver transduction compared to WT AAV8 vectors, but both the K569E or K547E + K569E double mutants had decreased liver transduction compared to WT AAV8 vectors (FIG 4).  Given that VP1 of AAV2 is 735 amino acids in length, the AAV2 mutations disclosed by Li represent 99.8%, 99.8% and 99.7% identity to the AAV2 WT.  Given that VP1 of AAV8 is 738 AA, the AAV8 mutations disclosed by Li represent 99.8%, 99.8% and 99.7% identity to AAV8 WT.
Similarly, Sen generates AAV1 and AAV5 capsids comprising single amino acid substitutions based on conserved substitutions that were previously generated in AAV2 and AAV8 variants (S276, S489, S498, S662 and S668) and shown to increase liver transduction (Abstract, page 1-2 in Sen et al. Improved Adeno-Associated Virus (AAV) Serotype 1 and 5 Vectors for Gene Therapy.  Scientific Reports, 2013. 3:1832, 6 pages).  Sen generates corresponding AAV5 variants S268A, S485A, S652A and S658A, and shows mice injected with S268A, S652A and S658A showed increased hepatocyte transgene expression (Page 3, FIG 1C).  However, mice injected with AAV variant S485A had reduced hepatocyte transgene expression (Page 3, FIG 1b, 1c).  Sen generates corresponding AAV1 variants S277A, S499A, S526A, S663A and S669A, and shows mice injected with S669A showed increased hepatocyte transgene expression (Page 3, FIG 2b, 2c).  Sen does not test AAV1 variants S277A, S499A, or S526A in vivo because preliminary in vitro tests showed these variants had no increase in transduction over wild-type AAV1 (Page 3, FIG 2a).
In addition to a lack of a structure/function relationship between capsid modification and liver expression, AAV transduction efficiency can be modified by many parameters. Pañeda shows transduction efficiency in liver from AAV recombinant viruses injected via tail vein in 6-8 week old mice is influenced by viral dosage, time from injection to bioluminescent imaging, the sex of the recipient mice, and the structure of the AAV genome (Abstract, pages 910-916, FIGs 1, 2, 3, 4).  See, Pañeda et al., Effect of Adeno-Associated Virus Serotype and Genomic Structure on Liver Transduction and Biodistribution in Mice of Both Genders. Human Gene Therapy, 2009.  20:908-917.  Wang shows heterologous gene expression in liver is influenced by the age of the recipient mice and the mode of administration (See, Wang et al. Adeno-Associated Virus Serotype 8 Efficiently Delivers Genes to Muscle and Heart.  Nature Biotechnology, 2005. 23(3):321-328).  Wang shows 1-day old neonate mice administered an intraperitoneal injection of recombinant AAV viruses encoding GFP showed less than 1% hepatocyte expression at 2 months post injection (FIG 1C, page 322, 325, Table 1).  Wang shows 1-day old mice administered an intravenous injection of recombinant AAV viruses encoding GFP showed “minimal to undetectable” levels of GFP expression in non-muscle tissue, including liver at 1 month post injection (FIG 2b and corresponding legend, page 323).  However, Wang shows 10-week old adult mice administered a tail vein injection of recombinant AAV viruses encoding GFP showed strong GPF expression 1 month after injection (FIG 3a, page 323).  Veracauteren discloses liver transduction efficiencies between different serotypes varies greatly in human/mouse chimeric livers, wherein transduction efficiency can vary by species (See Abstract, FIG 1a-c in Vercauteren, 2016).  Veracauteren discloses AAV5, 8 and 9 show higher transduction efficiency for mouse hepatocytes than human (page 1046, FIG 1c), whereas AAV3 showed higher transduction efficiency for human hepatocytes (page 1046, FIG 1c).  
The alleged support for the claimed function is derived from a single specific protocol of administration to animals: In order to determine transduction efficiency, 2x1013 vg/kg of each rAAV encoding egfp-T2A-Fluc2 driven by an RSV promoter (AAV-RSV-egfp-T2A-Fluc2), was injected into the tail vein of 8 week old mice, and luciferase activity was measured 5 weeks post infection (paragraphs [00132]-[0133], Example 1).  There is no evidence suggesting that any other protocol, other than that followed to arrive at the data presented in FIG 3 would result in the claimed expression levels in comparison to AAV5.
For these reasons, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of a representative number of species of the claimed invention as claimed, nor would have concluded that a sufficient structure/function relationship was identified in the specification or the prior art which would predictably result in variants encompassed by the claims were predictably capable of resulting the claimed function in liver cells relative to an AAV5 capsid.  
Claim 33 requires the amino acid sequence is about or at least 99% identical to SEQ ID NOS: 1-7, and must have the same function as claim 1.  This claim is rejected for the same reasons as stated above for claim 1.  The art shows that modification of a single amino acid sequence can abrogate liver transduction in one serotype while increasing liver transduction in another (See, Li, 2015, and Sen, 2013 above).  
Claim 35 is directed to “wherein the capsid protein comprises a functional fragment of any one of SEQ ID NOS:1-7” which is thus directed to a genus of fragments of undetermined length with an unclaimed function, which fails to meet the requirements of written description for the same reasons as stated above for claim 1.  The specification does not define the length or function for “functional fragments.”  There is no known structure/function relationship of a “functional fragment” of AAV capsids.
Claim 4, as amend is directed to a recombinant AAV virus comprising, at least, a capsid protein that is at least 99% identical to (i) a VP1 region of any one of SEQ ID NOS 1-7, (ii) a VP2 region of any one of SEQ ID NOS: 1-7, or (iii) a VP3 region of any one of SEQ ID NOS 1-7, wherein the rAAV has specificity for liver cells.  The claim is directed to a broad genus of virus capsids comprising a VP1 of at least about 99% identity to any one of SEQ ID NO:1-7, OR a VP2 of 99% identity to any one of SEQ ID NOS: 1-7 OR a VP3 of 99% identity to any one SEQ ID NOS: 1-7, wherein the recombinant capsid results has specificity liver cells.  The claim requires only one of the VP1, VP2 or VP3, and the remainder of the capsid is not limited.
Thus, claim 4 is rejected as lacking written description for the same reasons as stated above for claim 1.  Namely, the instant specification only generates AAV viruses with 100% identity to SEQ ID NOS 1-7, does not provide any instruction as how to modify SEQ ID NOS:1-7 in order to maintain liver expression, and the prior art shows that modification of a AAV capsid to result in liver specificity was unpredictable (see, at least Li, 2015 and Sen, 2013). 
Claims 5, 7-8, 11, 13-15, and 36-40, 42, 46, 48, 50, 52, 54, and 56 are included in the rejection because they depend from a rejected claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 remains, and new or amended claims 16, 21, 28-32, 41, 43-45, 47, 49, 51, 53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2010/0129405 to Schmidt, of record.  This rejection is modified in response to Applicant’s amendments to the claims.
In light of the 112(b) rejection above over claim 3, 16 and 28, these claims are interpreted as “at least 97% identity” for the purpose of prosecution.
With regard to independent claims 3, 16 and 28, Schmidt discloses AAV12 viruses, AAV12 viral capsid proteins, and vectors encoding the capsid proteins (paragraphs [0014], [0044]-[0045], [0055], [0056], [0077], [0078], [0140]).  Schmidt discloses the nucleic acids encoding the capsid proteins further comprise a heterologous transgene operably linked to a promoter to drive the transgene expression, wherein the nucleic acids comprise one or more AAV inverted terminal repeat sequences (paragraphs [0046], [0052], [0059]-[0062]).  Schmidt discloses recombinant viruses are produced from the vectors encoding the capsid proteins in host cells, wherein the rAAV is recovered from the supernatant (paragraphs [0119], [0153], [0206]-[0207], [0219]-[0220], [0239]).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
Schmidt discloses wild-type AAV-12, (AAV-X26, SEQ ID NO:30 therein) which is at least 97% identical to Instant SEQ ID NOS: 4-5 and at least 98% identical to instant SEQ ID NOs 1, 2, 3, and 7.






The alignment for SEQ ID NO:1 in comparison to Schmidt’s SEQ ID NO:30 is provided below:

    PNG
    media_image12.png
    773
    628
    media_image12.png
    Greyscale





















With regard to independent claims 3, 16 and 28, which require the rAAV capsid (or vector encoding the capsid, or the method of making the capsid) comprises a functional fragment, wherein the functional fragment is the GH loop of any one of SEQ ID NO:1-7, in light of the 112(b) rejection over the phrase “the GH loop”, the GH loop is interpreted as comprising VR regions IV-VIII and comprises amino acids 452-601 of SEQ ID NOS: 1-7 for the purposes of prosecution.  Claims 3, 16 and 28 allow for the VP proteins to comprise at least 97% identity spread over the entire VP protein, which would include the GH loop of any one of SEQ ID NOS: 1-7.  Thus, the claims are not limited to the specific amino acids encoding amino acids 452-601 of SEQ ID NOS:1-7 (but at least 97% of).  Because Schmidt’s SEQ ID NO:30 meets the percent identity of the claims, Schmidt anticipates the claims. Thus, Schmidt anticipates independent claims 3, 16 and 28.
With regard to claims 29-31, Schmidt discloses the methods of making the rAAV include culturing host cells with nucleic acids encoding the capsids, and recovering the rAAV from the supernatant of the cell culture (paragraphs [0206]-[0207], [0219]-[0220], [0239]).  Schmidt discloses the recombinant viruses are produced in 293T cells, which reads on HEK293 cells, absent evidence to the contrary (paragraphs [0206], [0239]).
With regard to claim 32, Schmidt discloses the viruses made from the methods of making them (paragraphs [0206]-[0207], [0219]-[0220], [0239]).  
With regard to claims 43 and 44, wherein the vector encoding the rAAV comprises a capsid protein that is at least 99% identical to a VP1 region of any one of SEQ ID NOS: 4-6, a VP2 region of any one of SEQ ID NOS: 4-6, or a VP3 region of any one of SEQ ID NOS:4-6, and a cell comprising the vector, BLAST alignment of the VP3 region of SEQ ID NOS: 5 and 6 (amino acids 206-742) to Schmidt’s amino acids 206-742 of SEQ ID NO:30 (corresponding to the VP3 region), shows that Schmidt’s VP3 region are 99% identical to the VP3 regions of SEQ ID NOS: 5 and 6.




    PNG
    media_image13.png
    533
    622
    media_image13.png
    Greyscale
VP3 of SEQ ID NO:5 vs Schmidt:











VP3 of SEQ ID NO:6 vs Schmidt:

    PNG
    media_image14.png
    558
    635
    media_image14.png
    Greyscale











Schmidt discloses methods of delivering a transgene to a cell by contacting the cell with the rAAV, or a vector encoding the rAAV including to liver cells (paragraphs [0062]-[0066], [0155]-[0158]).  Thus, Schmidt VP3 region of AAV12 therein anticipates claims 43 and 44.
Claim 41 requires wherein the capsid protein comprises an amino acid sequence that is at least about 98% identical to the VP1, VP2 or VP3 regions of SEQ ID NO:5.  In light of the 112(b) rejection above over this claim, this claim is interpreted as “at least 97% identity.”  As shown above, Schmidt’s SEQ ID NO:30 is 97.80% identical to SEQ ID NO:5.  Thus, Schmidt anticipates the claim.
With regard to claim 45, Schmidt discloses the viruses are formulated as a pharmaceutical composition comprising a physiologically acceptable carrier (paragraph [0161]).
With regard to claims 21, 47 and 49, Schmidt discloses methods of delivering a transgene to a cell by contacting the cell with the rAAV, or a vector encoding the rAAV including to liver cells (paragraphs [0062]-[0066], [0155]-[0158]).
With regard to claims 51, 53 and 55, Schmidt discloses the AAV12 viruses can encode a therapeutic transgene, and be administered to a patient in need thereof to treat diseases associated with abnormal activity or missing endogenous proteins, including endogenous genes in liver cells such as clotting factors to treat hemophilia (paragraphs [0062]-[0067], [0155]-[0158], [0161]).
Thus, Schmidt anticipates claims 3, 16, 21, 28-32, 41, 43-45, 47, 49, 51, 53 and 55.

Claim(s) 4, 42, 46, 48, 50, 52, 54 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2010/0129405 to Schmidt, of record, as evidenced by Quinn et al.  Intranasal Administration of Adeno-associated Virus Type 12 (AAV12) Leads to Transduction of Nasal Epithelia and Can Initiate Transgene-specific Immune Response.  Molecular Therapy, 2011.  19(11): 1990-1998).  This is a new rejection necessitated by Applicant’s amendments to the claims.
With regard to independent claim 4, Schmidt discloses AAV12 viruses, AAV12 viral capsid proteins, and vectors encoding the capsid proteins (paragraphs [0014], [0044]-[0045], [0055], [0056], [0077], [0078], [0140]).  Schmidt discloses the nucleic acids encoding the capsid proteins further comprise a heterologous transgene operably linked to a promoter to drive the transgene expression, wherein the nucleic acids comprise one or more AAV inverted terminal repeat sequences (paragraphs [0046], [0052], [0059]-[0062]).  Schmidt discloses recombinant viruses are produced from the vectors encoding the capsid proteins in host cells, wherein the rAAV is recovered from the supernatant (paragraphs [0119], [0153], [0206]-[0207], [0219]-[0220], [0239]).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
Schmidt discloses wild-type AAV-12, (AAV-X26, SEQ ID NO:30 therein) which is at least 97% identical to Instant SEQ ID NOS: 4-5 and at least 98% identical to instant SEQ ID NOs 1, 2, 3, and 7.





However, claim 4 requires wherein the rAAV comprises a capsid protein that is at least 99% identical to a VP1 region of any one of SEQ ID NOS: 4-6, a VP2 region of any one of SEQ ID NOS: 4-6, or a VP3 region of any one of SEQ ID NOS: 4-6, and wherein the rAAV has specificity for liver cells.  
BLAST alignment of the VP3 region of SEQ ID NOS: 5 and 6 (amino acids 206-742) to Schmidt’s amino acids 206-742 of SEQ ID NO:30 (corresponding to the VP3 region), shows that Schmidt’s VP3 region are 99% identical to the VP3 regions of SEQ ID NOS: 5 and 6.




    PNG
    media_image13.png
    533
    622
    media_image13.png
    Greyscale
VP3 of SEQ ID NO:5 vs Schmidt:












    PNG
    media_image14.png
    558
    635
    media_image14.png
    Greyscale
VP3 of SEQ ID NO:6 vs Schmidt:











Schmidt discloses methods of delivering a transgene to a cell by contacting the cell with the rAAV, or a vector encoding the rAAV including to liver cells (paragraphs [0062]-[0066], [0155]-[0158]).  Quinn is cited solely as evidence to show that AAV12 viruses are capable of infecting and expressing transgenes in liver cells (FIG 1), i.e. “wherein the rAAV has specificity for liver cells.”  Thus, Schmidt’s VP3 region of AAV12 therein anticipates claim 4.
With regard to claim 42, as shown above, the VP3 capsid protein of Schmidt is 99% identical to the VP3 capsid protein of SEQ ID NO:5.
With regard to claim 46, Schmidt discloses the viruses are formulated as a pharmaceutical composition comprising a physiologically acceptable carrier (paragraphs [0161]).
With regard to claims 46, 48 and 50, Schmidt discloses methods of delivering a transgene to a cell by contacting the cell with the rAAV, or a vector encoding the rAAV including to liver cells (paragraphs [0062]-[0066], [0155]-[0158]).
With regard to claims 52, 54 and 56, Schmidt discloses the AAV12 viruses can encode a therapeutic transgene, and be administered to a patient in need thereof to treat diseases associated with abnormal activity or missing endogenous proteins, including endogenous genes in liver cells such as clotting factors to treat hemophilia (paragraphs [0062]-[0067], [0155]-[0158], [0161]).
Thus, Schmidt anticipates claims 4, 42, 46, 48, 50, 52, 54 and 56.

RESPONSE TO ARGUMENTS
Applicant’s arguments over the 102 rejection over Schmidt has been considered but not fully persuasive.  The rejection over claim 1 and its dependent claims has been WITHDRAWN in light of Applicant’s amendments to the claims, in light of the newly required functional limitation regarding at least 5 fold transgene expression in comparison to an rAAV with an AAV5 capsid.  With regard to claim 3, Applicant agrees that the amendment which requires the functional GH loop of any one of SEQ ID NOS 1-7 is not taught or suggested by Schmidt.  Applicant makes the argument that the claim requires that the GH loop of the claim is identical to the GH loop of the SEQ ID NOS. Applicant cites to paragraph [0019] of the specification, which defines the GH loop from VRIV to VRXIII, and argues as such that the GH loop must be (identical to) from about amino acids 452 to 564 (corresponding to VRIV-VRII) based on Table 2.  Applicant argues that because Schmidt does not disclose identical GH Loops to those of SEQ ID NOS: 1-7, Schmidt does not anticipate the claims.  
The Examiner is not persuaded. Initially, Applicant argues that the GH domain is from VR IV through VIII, but only identifies a smaller portion (VR IV to VII) as the sequence to which the GH loop can be compared. Regardless, claim 3 (and amended claims 16 and 28) as written allow for the 98% percent identity over the entirety of the VP1, VP2 or VP3 protein, including the GH loop. Thus, Schmidt’s SEQ ID NO:30 with at least 98% percent identity over the claimed SEQ ID NOS.
With regard to claim 4, Applicant argues that the amendment to require the amino acid sequence that is at least 99% identical to a VP1, VP2 or VP3 region of SEQ ID NOS: 4-6 is not met by Schmidt.  
The Examiner is not persuaded.  BLAST alignment of amino acids 206-742 of SEQ ID NOS 5-6 are 99% identical to the VP3 region of Schmidt’s AAV12 capsid (amino acids 206-742 of SEQ ID NO:30), as indicated in the rejection above.

Conclusion
Claims 1, 3-5, 7-8, 11, 13-16, 18, 28-33, and 35-56 are rejected. Claim 34 is allowable.




FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633